Case 19-33426 Document 26 Filed in TXSB on 09/04/19 Page 1 of 8

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
IN RE: §
§
GEORGE LIONEL MONCADA § CASE NO. 19-33426
§ CHAPTER 7
§
DEBTOR § CHIEF JUDGE DAVID R. JONES

TRUSTEE’S APPLICATION TO EMPLOY GENERAL COUNSEL

To the Honorable David R. Jones,
Chief United States Bankruptcy Judge:

COMES NOW Ronald J. Sommers, Chapter 7 Trustee (“Trustee”) of the above-referenced

bankruptcy estate and respectfully represents as follows:

A. Summary of the Basis for Necessity of Counsel

 

Name of Trustee:

Ronald J. Sommers (““Trustee” or “Applicant”)

 

Name of Professional to be Employed:

Ross, Banks, May, Cron & Cavin, P.C., with Mr.
Marc Douglas Myers (“Mr. Myers”) as attorney-in-
charge.

 

Reason that Employment of Professional is
Needed:

To assist the Trustee in: (a) prosecuting avoidance
claims under Chapter five (5) of the US
Bankruptcy Code, or similar State law; recovering
property of the estate from the Debtor or third
parties; and/or generally prosecuting claims of the
estate against third parties arising from any source;
(b) analyzing business associations of the
Debtor(s) and prosecuting actions to recover and/or
liquidate such interests; (c) recovering accounts
receivable and/or prosecuting claims for debts due
to the estate; (d) preserving and/or selling non-
exempt real and/or personal property interests of
the estate; (e) obtaining Court approval for the
employment of professionals to assist in execution
of the Trustee’s duties; (f) reviewing and objecting
to claims identified by the Trustee as problematic;
(g) prosecuting exemption objections; and (h)
addressing unanticipated legal issues which may
arise during administration of the estate.

 

Compensation Arrangement:

 

 

The Trustee proposes to pay general counsel on a
time and cost basis. The services to be provided to
the Trustee will be performed by Mr. Myers. Mr.
Myers, after negotiation with the Trustee, proposed
a rate of $325.00 per hour.

 

 
Case 19-33426 Document 26 Filed in TXSB on 09/04/19 Page 2 of 8

 

Reason the Trustee selected the Professional: Ross Banks and Mr. Myers have extensive, recent
and successful experience representing Chapter 7
trustees on all matters on which the Trustee
requires assistance.

Why Employment Is in the Best Interest As set out more thoroughly below, (1) Ross Banks,
Of the Estate (If Trustee’s Own Firm): and Mr. Myers, have the experience necessary to
assist the Trustee expeditiously and efficiently,
thereby creating a costs-savings that would not be
available from lesser experienced counsel; (2) Mr.
Myers’ proposed billing rate is competitive
compated to other area attorneys of similar
experience in both larger and smaller firms.

 

 

 

 

 

 

1. This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This matter is a
core proceeding pursuant to 28 U.S.C. § 157(b)(A) and arises in, and/or under, Title 11.

2. Venue is proper in this District pursuant to 28 U.S.C. § 1408.

3. This Court has constitutional authority to enter a final order regarding this matter. Court
approval of the employment of professional persons by a bankruptcy estate has no equivalent in state law,
thereby rendering the Supreme Court’s opinion in Stern v. Marshall inapplicable. See In re Carlew, 469
B.R. 666, 672 (Bankr. S.D. Tex. 2012) (discussing See Stern v. Marshall, 131 S.Ct. 2594 (2011)). In the
alternative, the employment of professional persons by a bankruptcy estate is an essential bankruptcy matter

which triggers the public rights exception. See Id.

C, Procedural and Factual Background
4, On June 20, 2019 (the “Petition Date’), George Lionel Moncada (the “Debtor”) filed a

voluntary petition for relief under Chapter 7 of the Bankruptcy Code. On or about the same date, the Trustee
was appointed interim Trustee, and, having since accepted such appointment and posted the requisite bond,
is now the duly qualified Chapter 7 Trustee of this bankruptcy estate.

D. Application to Employ Ross, Banks, May, Cron & Cayin, P.C. as General Counsel

5. Facts Showing the Necessity for the Employment and Scope of Services: The Debtor’s

schedules indicate that the house where the Debtor resided on the Petition Date was titled in a revocable

grantor trust established by the Debtor and his spouse. The Trustee requires assistance of counsel in
Case 19-33426 Document 26 Filed in TXSB on 09/04/19 Page 3 of 8

prosecuting all claims of the Estate with regard to the same. Further, although the Trustee is not currently
aware of any Chapter 5 causes of action, should such claims be uncovered, the Trustee will require
assistance of counsel in pursuit of the same. Also, to the extent that assets are recovered, the Trustee will
require assistance of counsel in prosecuting non-routine objections to proofs of claim. Lastly, the Trustee
may require assistance of counsel in resolving unanticipated legal issues arising during case administration.

6. Name of the Person to be Employed: Mr. Mare Douglas Myers will be designated as
attorney-in-charge and is in good standing and licensed to practice before this Court.

7. Reasons for Selecting Ross Banks and Qualifications of Counsel: Applicant selected Ross
Banks and Mr. Myers to represent Applicant because of proposed counsel’s considerable, recent and
successful experience representing other Chapter 7 trustees on all matters on which she requires assistance.
Further, Ross Banks has competitive billing rates compared to other attorneys and firms of similar
experience. For these reasons, Applicant believes that Ross Banks is well qualified to represent Applicant
in this case and employment thereof is necessary and in the best interests of Applicant and the Chapter 7
estate. Examples of the hourly rates for other attorneys who commonly represent Chapter 7 trustees

generally are as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attorney Hourly Rate | Firm Case Rate Was Derived From
Joshua Wolfshohl $510 Porter & Hedges 16-36388 Dkt # 17-1

Aaron Power $415 Porter & Hedges 16-36388 Dkt # 17-1

Julie Koenig $425 Cooper & Scully 16-31922 Dkt # 92

Erin Jones $350 Ostrom Morris 15-35634 Dkt # 72

Heather Potts $375 Nathan Sommers Jacobs 19-30302 Dkt # 14

Theresa Mobley $395 Cage, Hill & Neihaus 16-36079 Dict # 17-2

Tim Wentworth $395 Cage, Hill & Neihaus 16-36079 Dkt # 17-2

Steve Shurn $415 Hughes Watters & Askanase_ | 16-30398 Dkt # 32

Timothy Million $345 Hughes Watters & Askanase_| 16-30398 Dkt # 32

Simon Mayer $375 Hughes Watters & Askanase_ | 17-60037 Dkt #33

Jarrod Martin $350 McDowell Heatherington | 18-80067 Dkt # 25-1

LLP

Preston Towber $325 Towber Law Firm, PLLC 18-33439 Dkt # 30

Miriam Goott $350 Walker & Patterson, P.C. 18-80129 Dkt # 18

Johnie Patterson $400 Walker & Patterson, P.C. 18-80129 Dkt # 18

8. The Professional Services to be Rendered: At this time, the Trustee contemplates that she

 

will need assistance of counsel in:
Case 19-33426 Document 26 Filed in TXSB on 09/04/19 Page 4 of 8

e Prosecuting avoidance claims under Chapter five (5) of the US Bankruptcy Code, or similar State
law; recovering property of the estate from the Debtor or third parties; and/or generally prosecuting
claims of the estate against third parties arising from any source;

* Analyzing business associations of the Debtor(s) and prosecuting actions to recover and/or
liquidate such interests;

e Recovering accounts receivable and/or prosecuting claims for debts due to the estate;
« Preserving and/or selling non-exempt real and/or personal property interests of the estate;

e Obtaining Court approval for the employment of professionals to assist in execution of the
Trustee’s duties;

e Reviewing and objecting to claims identified by the Trustee as problematic;
e Prosecuting exemption objections;
e Addressing unanticipated legal issues which may arise during administration of the estate.

9, Proposed Fee Arrangement: Applicant proposes that counsel be paid on an hourly basis,
with time being kept in 1/10th of an hour increments. Mr. Myers, after negotiation with the Trustee, has
offered an hourly rate of $325. Paralegal time is charged at $95 per hour. Expenses will be recouped at
their costs. Costs and expenses shall be paid separately from attorney’s fees. All payments to counsel will
be for the benefit of the estate and will be requested to be paid by the estate. All fees and expenses will be
subject to approval by this Honorable Court. All work performed by proposed general counsel will be legal
work only.

10. Pursuant to Federal Rule of Bankruptcy Procedure 2014, Applicant is required to disclose
the following with regard to connections between the proposed attorneys and certain parties. The rule states
in part:

The application shall state . . . to the best of the applicant's knowledge, disclose all of the
person's connections with the debtor, creditors, any other party in interest, their respective attorneys
and accountants, the United States trustee, or any person employed in the office of the United States
trustee.

11, To the best of Applicant's knowledge, after diligent inquiry, Ross Banks and the attorneys

affiliated therewith have no connections with the Debtor, creditors, any other party in interest, their

respective attorneys and accountants, the US Trustee, or any person employed in the office of the US
Case 19-33426 Document 26 Filed in TXSB on 09/04/19 Page 5 of 8

Trustee, except as follows:

* Ross Banks and Mr. Myers currently represent Applicant, as well as other Chapter 7 panel trustees
in the Southern District of Texas, Houston Division, as general or special counsel in several other
pending Chapter 7 cases; and

* Mr. Myers is/was a member of the Moeller/Foltz Inns of Court and the Turnaround Management
Associations and through these organizations has professional connections with Applicant as well
as other bankruptcy attorneys, Chapter 7 and Chapter 13 panel trustees, attorneys for the office of
the U.S. Trustee, Judges and members of the Judges’ staff.

12. The Trustee submits that neither Mr. Myers, Ross Banks, nor any shareholder, attorneys or
employees thereof hold an “interest adverse” to the estate, as Ross Banks does not possess any economic
interest that would tend to lessen the value of the estate or create either an actual or potential dispute in
which the estate is a rival claimant. See e.g. Jn re Red Lion, Inc., 166 B.R. 296, 298 (Bkrtcy.S.D.Tex.
1994). Applicant further submits that Ross Banks is a “disinterested person” in that no shareholder,
associate, employee or representative of Ross Banks: (a) is a creditor, equity security holder or an insider;
(b) has ever been a director, officer, or employee of the Debtor in this bankruptcy proceeding; and (c) has
an interest materially adverse to the interest of the estate or of any class of creditors or equity security
holders, by reason of any direct or indirect relationship to, connection with, or interest in, the Debtor(s) in
this bankruptcy case, or for any other reason. See 11 U.S.C. §101(14). An affidavit attesting to the
foregoing is attached as Exhibit A and incorporated herein.

WHEREFORE, Applicant prays that this Court authorize the Applicant’s employment of Ross
Banks on the hourly rates set forth for the attorneys/paralegals who will work on this matter, plus expenses,
to represent the Applicant as general counsel and such other and further relief as is just and equitable.

rs

spectfully submitted,

  
 
   

\
MN A
‘ Sommers

State [Sar No. 18842500
2800 Post Oak Blvd., 61° Floor
Houston, Texas 77056-6131
(713) 892-4801
Chapter 7 Trustee

ROSS, BANKS, MAY, CRON & CAVIN P.C,
Case 19-33426 Document 26 Filed in TXSB on 09/04/19 Page 6 of 8

 

Marc Douglas Myers

State Bar No. 00797133

7700 San Felipe, Ste. 550
Houston, Texas 77063

(713) 626-1200; (713) 623-6014
Proposed General Counsel

CERTIMICATE OF SERVICE

I certify that on the ("day of Sdim ber , 2019, a true and correct copy of the foregoing

was served on the Debtor, counsel for the Debtor, the Trustee and the US Trustee via regular US Mail,

unless otherwise served by the CM-ECF system.

George Lionel Moncada
13511 Layton Castle Lane
Cypress, TX 77429

Jennifer Casey
25511 Budde Road, Suite 801B
The Woodlands, TX 77380

Ronald J] Sommers
2800 Post Oak Blvd., 61st Floor
Houston, Texas 77056

US Trustee
515 Rusk Ave., Ste 3516
Houston, TX 77002

Mh

Marc Douglas Myers

 
Case 19-33426 Document 26 Filed in TXSB on 09/04/19 Page 7 of 8

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
IN RE: §
§
GEORGE LIONEL MONCADA § CASE NO. 19-33426
§ CHAPTER 7
§
DEBTOR § CHIEF JUDGE DAVID R. JONES
AFFIDAVIT
STATE OF TEXAS §
COUNTY OF HARRIS §

Ross, Banks, May, Cron & Cavin, P.C. by and through the below authorized signatory, and Marc
Douglas Myers (collectively “Ross Banks”), respectfully represent that the signatory has personal
knowledge of the matters stated herein and is competent to make this affidavit. The firm represents no
interest adverse to either the above referenced bankruptcy estate or the chapter 7 trustee thereof (“Trustee”).
The firm and its attorneys, have no connections with the debtor, any creditors, or any other party in interest
or their respective attorneys or accountants, the US Trustee, or any person employed in the office of the US
Trustee, except as otherwise disclosed herein. The following connections are disclosed:

e Ross Banks and Mr. Myers currently represent Applicant, as well as other Chapter 7 panel trustees
in the Southern District of Texas, Houston Division, as general or special counsel in several other
pending Chapter 7 cases; and

e Mr. Myers is/has been a member of the Moeller/Foltz Inns of Court and the Turnaround
Management Associations and through these organizations has/had professional connections with
Applicant as well as other bankruptcy attorneys, Chapter 7 and Chapter 13 panel trustees, attorneys
for the office of the U.S. Trustee, Judges and members of the Judges’ staff.

Ross Banks has not agreed to share its compensation with any other party. The undersigned
submits that Ross Banks is a "disinterested person" within the meaning of 11 U.S.C. §101(14) and that
employment of Ross Banks is in the best interests of the Estate. All partners, associates and of counsel of
the firm of Ross Banks who will devote time to this matter are duly admitted to practice in this Court.

Respectfully submitted,
ROSS, BANKS, MAY, CRON & CAVIN, P.C.

Marc Douglas Myers

SBN: 00797133

7700 San Felipe, Ste 550

Houston, Texas 77063

(713) 626-1200 Fax (713) 623-6014
Case 19-33426 Document 26 Filed in TXSB on 09/04/19 Page 8 of 8

SUBSCRIBED AND SWORN TO BEFORE ME, the undersigned authority on September 4, 2019.

VP Cinclnterd

Notary Public in anor the State of Texas

 

 

oul, L. CAROLYN NIVENS

F942 Notary Public, State of Texas

JF. i= Comm. Expires 08-25-2021
veh Notary ID 10519432

  

 

 

 

 

Sees
t

 
